United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3582
                                   ___________

Cliff Ambrose, Jr.,                     *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
William Angrick, II,                    *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: September 25, 2009
                                Filed: September 30, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Cliff Ambrose appeals from the District Court’s1 dismissal of his civil rights
action. After de novo review, see Strand v. Diversified Collection Serv., Inc., 380
F.3d 316, 317 (8th Cir. 2004), we find no basis for reversal. Accordingly, we affirm.
See 8th Cir. R. 47B. We also deny the pending motions.




      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.